ORDER
Otuni Odanuyi, a Nigerian national, was convicted in Illinois state court of narcotics trafficking and possession with intent to deliver more than 400 grams of heroin, for which she received a 24-year prison sentence. She appeals from the district court’s denial of her petition for a writ of habeas corpus under 28 U.S.C. § 2254. The facts relevant to this appeal are ably set forth by the district court in its October 31, 2001 memorandum opinion and order, which we attach to this order. After an evidentiary hearing, the district court concluded that Ms. Odanuyi’s counsel rendered deficient representation during plea negotiations, at trial, and on appeal. Nevertheless, the district court denied habeas relief because Ms. Odanuyi was not prejudiced by counsel's deficient performance at trial and because she procedurally defaulted her other ineffective assistance claims by failing to present them to the Illinois courts. The district court granted Ms. Odanuyi a certificate of appealability.